The plaintiff in error, hereinafter called the defendant, was convicted of the larceny of an automobile, and his punishment assessed at a term of five years in the state penitentiary at McAlester, and appeals.
The record in this case was filed in this court on March 19, 1935; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error. The case-made does not contain any of the evidence taken at the trial. The case is therefore affirmed. *Page 312